          Case 1:18-cv-06380-SN Document 40 Filed 05/24/19 Page 1 of 1



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK




FEARGAL MAC CONULADH,                )
                                     )
              Plaintiff,             )
                                     )             CIVIL ACTION NO. 1:18-CV-06380
       vs.                           )
                                     )
                                                   STIPULATION OF JOINT DISMISSAL
ATARI GAMEBOX LLC,                   )
                                                   WITH PREJUDICE PURSUANT TO FRCP
                                     )
                                                   41
              Defendant.             )
                                     )
and related counterclaim             )
_____________________________________)



               It is hereby stipulated and agreed by and between Plaintiff/CounterDefendant

Feargal Mac Conuladh and Defendant/CounterPlaintiff Atari Gamebox, LLC that the above-

captioned action is voluntarily dismissed with prejudice pursuant to FRCP 41(a)(1)(A)(i) and

41(c), with each party to bear its own costs and attorneys fees.


 Dated: May 24, 2019                                s/ Richard J. Mooney___________
                                                    Richard J. Mooney (pro hac vice)
                                                    RJM Litigation Group
                                                    505 Montgomery St. #1100
                                                    San Francisco, CA 94111
                                                    Telephone: (415) 874-3108
                                                    Attorneys for Plaintiff/Counterdefendant


                                                    s/ Denver G. Edwards___________
                                                    Denver G. Edwards
                                                    Pierce Bainbridge Beck Price & Hecht LLP
                                                    277 Park Ave., 45th Floor
                                                    New York, NY 10172
                                                    Telephone: (646) 661-1665
                                                    Attorneys for Defendant/CounterPlaintiff
